FILED
                             NOT FOR PUBLICATION                             MAY 04 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES SIMS,                                       No. 10-15389

               Plaintiff - Appellant,             D.C. No. 1:05-cv-01523-LJO-DLB

  v.
                                                  MEMORANDUM *
JEANNE WOODFORD; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       James Sims, a former California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

prison officials violated his constitutional rights by wrongly classifying him as a

sexual offender while he was incarcerated. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo the district court’s grant of summary judgment,

Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and for an abuse of

discretion the district court’s decision not to continue summary judgment under

Fed. R. Civ. P. 56(f), United States v. Kitsap Physicians Serv., 314 F.3d 995, 1000

(9th Cir. 2002). We affirm.

      The district court properly granted summary judgment as to Sims’s due

process claim because Sims failed to raise a genuine issue of material fact as to

whether the classification error resulted in any deprivations or changes in the

conditions of confinement constituting an “atypical and significant hardship . . . in

relation to the ordinary incidents of prison life” that would give rise to a protected

liberty interest. See Sandin v. Conner, 515 U.S. 472, 484 (1995).

      The district court properly granted summary judgment as to Sim’s Eighth

Amendment claim because Sims failed to show that he suffered any injury other

than the allegedly erroneous classification itself, which resulted in his assignment

to a higher security facility and restrictions on overnight family visitations. See

Meachum v. Fano, 427 U.S. 215, 224 (1976) (no constitutional right to be housed

“in any particular prison”); Gerber v. Hickman, 291 F.3d 617, 621 (9th Cir. 2002)

(en banc) (“[I]t is well-settled that prisoners have no constitutional right while

incarcerated to contact visits or conjugal visits.”); Hoptowit v. Ray, 682 F.2d 1237,


                                           2                                      10-15389
1256 (9th Cir. 1982) abrogated on other grounds by Sandin v. Conner, 515 U.S.

472 (1995) (“[M]isclassification does not itself inflict pain within the meaning of

the Eighth Amendment.”).

      The district court did not abuse its discretion by not continuing defendants’

summary judgment motion until Sims received a complete copy of his deposition

transcript because Sims failed to show how an entire copy of the transcript was

necessary to defeat summary judgment. See California v. Campbell, 138 F.3d 772,

779 (9th Cir. 1998) (under Fed. R. Civ. P. 56(f), a party seeking a continuance

must submit an affidavit explaining, among other things, how the sought-after facts

are essential to resist the summary judgment motion).

      Sim’s remaining contentions, including that he was denied the opportunity

to file an opposition to defendants’ motion for summary judgment, are

unpersuasive.

      AFFIRMED.




                                          3                                    10-15389